           Case 1:18-vv-01756-UNJ Document 34 Filed 03/30/20 Page 1 of 7




     In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1756V
                                         UNPUBLISHED


    JENNIFER R. BUSSIER,                                      Chief Special Master Corcoran

                         Petitioner,                          Filed: February 27, 2020
    v.

    SECRETARY OF HEALTH AND                                   Special Processing Unit (SPU); Joint
    HUMAN SERVICES,                                           Stipulation on Damages; Influenza
                                                              (Flu) Vaccine; Shoulder Injury
                        Respondent.                           Related to Vaccine Administration
                                                              (SIRVA)


Harrison Whitten Long, Rawls Law Group, Richmond, VA, for petitioner.

Lara Ann Englund, U.S. Department of Justice, Washington, DC, for respondent.


                               DECISION ON JOINT STIPULATION1

        On November 13, 2018, Jennifer R. Bussier filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related
to vaccine administration (“SIRVA”) as a result of an influenza (“flu”) vaccine
administered on November 2, 2017. Petition at 1; Stipulation, filed February 27, 2020,
at ¶¶ 1-2. Petitioner further alleges that the vaccine was administered within the United
States; that she experienced the residual effects of her condition for more than six
months; and that there has been no prior award or settlement of a civil action for
damages as a result of her condition. Petition at 1, 3-4; Stipulation at ¶¶ 3-5.
“Respondent denies that petitioner sustained a SIRVA Table injury; denies that the
vaccine caused petitioner’s alleged shoulder injury, or any other injury; and denies that
her current condition is a sequelae of a vaccine-related injury.” Stipulation at ¶ 6.

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-01756-UNJ Document 34 Filed 03/30/20 Page 2 of 7




        Nevertheless, on February 27, 2020, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. I find the
stipulation reasonable and adopt it as my decision awarding damages, on the terms set
forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $32,500.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
       Case 1:18-vv-01756-UNJ Document 34 Filed 03/30/20 Page 3 of 7




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

JENNIFER R. BUSSIER,                                   )
                                                       )
                       Petitioner,                     )
                                                       )
        V.                                             )   No. 18-1756V
                                                       )   Chief Special Master Brian Corcoran
SECRETARY OF                                           )
HEALTH AND HUMAN SERVICES,                             )
                                                       )
                       Respondent.                     )


                                            STIPULATION

        The parties hereby stipulate to the following matters:

        I. Petitioner Jennifer R. Bussier ("petitioner") filed a petition for vaccine compensation

under the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-l Oto 34 (the

"Vaccine Program"). The petition seeks compensation for injuries allegedly related to

petitioner's receipt of the influenza ("flu") vaccine, which vaccine is contained in the Vaccine

Injury Table (the "Table"), 42 C.F.R. § 100.3 (a).

       2. Petitioner received a flu vaccine on or about November 2, 2017.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that she sustained a shoulder injury related to vaccine administration

("SIR VA") within the time period set forth in the Table, or in the alternative, that her alleged

shoulder injury was caused by the vaccine. She further alleges that she experienced the residual

effects of this condition for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of her condition.
     Case 1:18-vv-01756-UNJ Document 34 Filed 03/30/20 Page 4 of 7




        6. Respondent denies that petitioner sustained a SIRVA Table injury; denies that the

vaccine caused petitioner's alleged shoulder injury, or any other injury; and denies that her

current condition is a sequelae of a vaccine-related injury.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2l(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

        A lump sum of $32,500.00, in the fom1 of a check payable to petitioner. This amount
        represents compensation for all damages that would be available under 42 U.S.C.
        § 300aa-15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-21 (a)(l ), and an application, the parties will submit to fmther proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        10. Petitioner and her attorney represent that they have identified to respondent all

known sources of payment for items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-l 5(g), including State compensation programs, insurance policies,

Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.




                                                  2
       Case 1:18-vv-01756-UNJ Document 34 Filed 03/30/20 Page 5 of 7




        11. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-l 5(a) and (d), and subject to the conditions of 42 U .S.C.

§ 300aa-l 5(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-l 0 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the flu vaccination administered on or about November 2,

2017, as alleged by petitioner in a petition for vaccine compensation filed on or about November

13, 2018, in the United States Court of Federal Claims as petition No. l 8-l 756V.

       14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.




                                                     3
    Case 1:18-vv-01756-UNJ Document 34 Filed 03/30/20 Page 6 of 7




        15. If the special master fails to issue a decision in complete confo1mity with the tc1ms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in confom1ity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The pmties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged shoulder

injury or any other injury or her current condition.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, andior assigns.

                                     END OF STIPULATION
I
I
I
I
I
I
I




                                                  4
             Case 1:18-vv-01756-UNJ Document 34 Filed 03/30/20 Page 7 of 7




                    J 1l..z7/~-.,...- ------
     Respectfully submitted,

     PETITIONER:                                    ~)   ]
        I\   ~ ,,       --·
                              -   ~-
                                           -
                                       _:::;;,- ·        t




(    ~{)L 1_c _
     JENNffi ·RR. USSIER


     AITORNEY OF RECORD FOR                                       AUTHORIZED REPRESENT ATJVE
     P.ETITIONER:                                                 OF HE ATTORNEY GENERAL:



    ~               ~                               - -
     RAWLS LAW GROUP,         P.C.
     211 Rockett& Way, Suite 100
     Richmond, VA 23231                                          Civil Division
    (804) 782-0~02                                               U.S." Departmenl of Justice
                                                                 P.O. Box·146
                                                                 Benjamin FrankJin Station
                                                                 Washington, DC 20044-0146


    AUTHORIZED REPRESENTATNE                                     ATTORNEY OF RECORD FOR
    OF THE SECRETARY OF HEALTH                                   RESPONDENT:
    AND HUMAN SERVICES:



        uJ~s~~f ~                                                 7i-~ ~
    TAMARA OVERBY                                                LARA A. ENGLUND
    Acting Director, Division of                                 Senior Trial Attorney
    Injury Compensation Programs                                 Torts Branch
    Healthcare Systems Bureau                                    Civil Division
    U.S . Department of Health                                   U.S. Department of Justice
    and Human Services                                           P.O. Box 146
    5600 Fishers Lane                                            Benjamin Franklin Station
    Park1awn Building, Mail Stop 08Nl46B                         Washington, DC 20044-0146
    Rockville, MD 20857                                          (202) 307-3013


    Dated: _Dff (       t9J'~ c}-0


                                                             5
